***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE v. PETION—DISSENT

   MULLINS, J., with whom ROBINSON, C. J., and
D’AURIA, Js., join, dissenting. I agree with much of the
well reasoned analysis set forth in today’s decision. In
particular, I agree with the definitions that it articulates
and the factors that it identifies as relevant to assessing
whether a disfigurement rises to the level of ‘‘serious
disfigurement.’’ General Statutes § 53a-3 (4). Certainly,
this area was in need of clarification, which this court
now has provided. I do not agree, however, that, under
the clarification provided today, no reasonable juror
could find that the injury the defendant, Divenson
Petion, inflicted on the victim, Rosa Bran, rose to the
level of serious disfigurement. The source of my dis-
agreement stems from the fact that the question of
whether this injury constituted a serious disfigurement
is a quintessential jury question. Under the facts of the
present case, I cannot conclude that, as a matter of
law, no reasonable juror could find that Bran’s principal
injury, namely the larger cut that required ten stitches
to close and left a one and one-half inch permanent
scar on her forearm, rose to the level of serious disfig-
urement.
   Indeed, although I might not view Bran’s injury as
one that substantially detracts from her appearance, I
cannot conclude that no reasonable juror could con-
clude otherwise. The injury is permanent, of a sufficient
size, and in a sufficiently visible location that others
might view it as a significant cosmetic deformity. I do
not intend to suggest that this court has no role in
reviewing such findings. A disfigurement that is not
permanent, or one that is permanent but far less visible,
might clearly fail to meet the threshold. That is not the
present case. Thus, I would conclude that the evidence
presented in this case was sufficient for a reasonable
juror to determine that Bran’s injury ‘‘is an impairment
of or injury to the beauty, symmetry or appearance of
a person of a magnitude that substantially detracts from
the person’s appearance from the perspective of an
objective observer.’’ Accordingly, I would affirm the
judgment of the Appellate Court.
  Finally, because I believe the defendant’s conviction
should be upheld, I need not reach the issue of whether
this court should overrule State v. LaFleur, 307 Conn.
115, 51 A.3d 1048 (2012). For the foregoing reasons, I
respectfully dissent.